DENY; and Opinion Filed April 3, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00419-CV

                          IN RE MARK LYNN MILLIGAN, Relator


                 Original Proceeding from the 363rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F1127465W

                             MEMORANDUM OPINION
                         Before Justices Bridges, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to provide him with a free copy of the trial court record for the preparation of his petition

for discretionary review. Mandamus is appropriate in a criminal case if the relator shows that he

has no other adequate legal remedy and the act sought to be compelled is purely ministerial.

State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 67 S.W.3d 177, 180–81 (Tex.

Crim. App. 2001) (orig. proceeding). Indigent defendants are not entitled to a free copy of the

trial record for preparation of a petition for discretionary review. Ex parte Trainer, 181 S.W.3d
358, 359-60 (Tex. Crim. App. 2005) (orig. proceeding) Thus, relator has not demonstrated the

trial court has failed to perform a purely ministerial act. We deny the petition.


                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
150419F.P05                                         JUSTICE